Stacy, C. J.
The questions sought to be presented are not properly before us. Thomas v. Carteret, 180 N. C., 109, 104 S. E., 75.
So long as the matter was in fieri, the keeping of the verdict resided in the breast of the judge, and he was at liberty, at any time during the term, in the exercise of a sound discretion, to set it aside and to award a new trial, from which ruling no appeal lies. C. S., 591; Goodman v. Goodman, 201 N. C., 794, 161 S. E., 688; Welch v. Hardware House, 202 N. C., 642, 163 S. E., 801; Smith v. Matthews, ante, 218; Bank v. Sanders, post, (Per curiam case.)
Appeal dismissed.